 

--------------------------------------------------------------------------------

Exhibit 10.2



 
[Date]






[____________________]
c/o Knight Transportation, Inc.
20002 North 19th Avenue
Phoenix, Arizona  85027


 
Re:
Knight Transportation, Inc.: Performance Unit Officer Grant Agreement



Dear [________]:


The Compensation Committee (the “Committee”) of the Board of Directors of Knight
Transportation, Inc. (the “Company”) has awarded you, as of the date of this
letter (the “Grant Date”), a Performance Unit grant (the “Grant”). The Grant
entitles you to receive shares of the Company’s voting common stock (the
“Stock”), par value $0.01 per share (the “Stock Award”), to be issued upon the
completion of the Vesting Period. This Grant is made subject to the terms and
conditions of this Performance Unit Grant Agreement (this “Agreement”), and the
Company’s Amended and Restated Long-Term Equity Incentive Policy dated May 14,
2015, as amended, restated, or amended and restated by the Committee from time
to time (the “Policy”), adopted by the Committee under the Amended and Restated
2015 Omnibus Incentive Plan, effective as of May 14, 2015 (the “Plan”).  The
Policy is incorporated herein by reference and a copy will be provided to you if
you request it in writing from the Company.  In this Agreement, the Company is
sometimes referred to as “we” or “us.” Terms used in this Agreement that are
defined in the Plan have the same meaning as stated in the Plan.  Terms used in
this Agreement that are defined in the Policy have the same meaning as set forth
in the Policy, except as otherwise provided herein.


1.           Summary of Grant.
 
Dollar
Target
Value
Performance
Unit
Tentative
Award
Performance
Period
Beginning
Date
Performance
Period 
Expiration
Date
Vesting
Date
Performance
Matrix
$_______
_______
 
 
_________
__________
__________
 
See Exhibit A
attached hereto

 
 
 

--------------------------------------------------------------------------------

 
The number of Performance Units granted to you is determined by dividing the
market value of the Company’s Stock as of the Grant Date into the Dollar Target
Value designated by the Committee for you.  This is your Tentative Award of
Performance Units (the “Tentative Award”).  At the end of the Performance
Period, your Tentative Award will be adjusted by multiplying the number of
Performance Units that make up your Tentative Award by a percentage determined
by reference to the intersection of the [Revenue Growth] Row and the [RONA]
column of the Performance Matrix attached hereto as Exhibit A.  This is your
Pre-Peer Adjustment Award, which is subject to the adjustments described
below.  Your Pre-Peer Adjustment Award will be increased by up to ___% if the
total ___ year compounded annual shareholder return on the Company’s common
stock (“TSR”), determined as provided in Section 10 of the Policy, exceeds the
___ percentile of the Company’s Peer Group as set forth in Exhibit
B.  Conversely, your Pre-Peer Adjustment Award will be decreased by up to ___%
if the relative __-year compounded TSR is below the __ percentile of the
Company’s Peer Group.  The increase or decrease of Performance Units granted in
your Pre-Peer Adjustment Award is determined by multiplying the Award Leverage
Percentage set forth in Exhibit A in the Award Leverage Table by your Pre-Peer
Adjustment Award under the methodology described in the Policy.  This result is
your final award (the “Final Award”).  An example of the calculation of a Stock
Award is set forth in Exhibit C hereto.
 
2.           Vesting and Proration of Award.  Performance Units representing
your Final Award will vest on ______________________ (the “Vesting Period”).  If
during the Vesting Period, you die, become disabled, retire on the Approved
Retirement Date, contemplated by the Plan, or a Change of Control occurs, you
will be fully vested and your Final Award will be measured based on the
Company’s performance through the end of the calendar year in which your death,
Disability or retirement occurs, or in which a Change of Control occurs. Stock
will be issued to you as soon as practicable after the close of the same
calendar year provided that Stock shall not be issued later than the 75th day
after the close of such calendar year.  In the event of death, Disability,
retirement or Change of Control, Performance Units representing the Final Award
will vest on the January 31 following the calendar year in which your death,
Disability or retirement occurred, or in which a Change of Control occurred.  If
your employment terminates by reason of Termination for Convenience or
Termination for Good Reason, your award will be forfeited if you have completed
less than 12 calendar months of the Performance Period at the time of
termination. If you have completed at least 12 calendar months of the
Performance Period, the amount of your Final Award will be pro-rated by
multiplying the number of Performance Units earned as of expiration of the
Performance Period by a fraction the numerator of which is the number of full
calendar months credited to you as of the date your Termination for Convenience
or Termination for Good Reason occurred and the denominator of which is 33
months.  Stock representing payment of your Final Award shall be distributed to
you as soon as practicable after the expiration of the Vesting Period, but not
later than the 75th day after the expiration of the Vesting Period.
 
3.           Issuance of Stock.  Subject to Section 2, once your Final Award is
vested, the Company will issue Stock to you in book entry form, in an amount
equal to the number of Performance Units awarded to you in the Final Award.  No
Stock will be issued to you until your Final Award is fully vested and
earned.  The Stock is subject to the conditions of this Agreement.  Until Stock
is issued to you, you will receive no dividends and will not be entitled to vote
at any shareholder meeting.  Upon the issuance of Stock to you, the Performance
Units granted to you in the Final Award will be cancelled.
 
 

--------------------------------------------------------------------------------

 
 
4.           Grant of Performance Units. This Grant relates only to the
Performance Period noted above and to no other.  The Grant is made to you as
part of your compensation and is payable to you in accordance with this
Agreement and resolutions adopted by the Committee, and in the expectation that
until such time as this Grant is fully vested, you will continue to perform
services for the Company as its employee. You will receive no fractional
shares.  This Grant may not be settled in cash.  The number of shares of your
Stock Award is subject to automatic adjustment for stock dividends, stock
splits, reverse stock splits, reorganizations, or reclassifications as provided
in Section 6.2 of the Plan and is subject to adjustment as described in
Section 1, above.
 
5.           Book Entry Form; No Voting Rights.  To receive your Stock Award,
you must open a personal brokerage account with _______________ or the Company’s
then current equity plan administrator.  The Stock will be issued to you at the
conclusion of the Vesting Period by delivering it to your brokerage account with
___________ or the Company’s then current equity plan administrator in book
entry (non-certificated) form.  Stock will be treated as issued and outstanding
only after it is actually issued.  Any Stock issued is subject to other
limitations as either the Plan or the law may require.


6.           Tax Treatment. You will recognize ordinary income for the value of
the Stock issued to you, as the Stock Award vests.  The value of the Stock is
the fair market value, which is based on the closing market price the day the
Stock vests.  If the vesting date falls on a weekend or on a holiday, the fair
market value will be based on the closing market price of the business day
immediately prior to the day of vesting. By accepting the Grant, you accept
responsibility for any income tax withholding or other taxes imposed on you by
virtue of the issuance of the Grant. You agree that the Company has the right,
and you authorize the Company to reduce the number of shares of Stock
distributed to you by the amount of any federal or state taxes (including,
without limitation, FICA, FUTA and Medicare) the Company is obligated to
withhold and pay.


7.           Non-Compete and Non-Solicitation Agreement.


(a)           This Grant has been made to you because you have been retained by
the Company in a position of trust and confidence and your services are
important to the Company’s success and not easily replaceable.  This Grant is
also intended to induce you to continue to contribute to the results of the
Company’s operations. In consideration for the issuance of this Grant (and the
Company’s agreement to allow you to become a shareholder of the Company on the
terms set forth herein), you agree that you will not directly compete with the
Company for __________ after your separation from service (the “Non-Compete
Period”) without first obtaining the Company’s prior written consent, which
consent the Company may, in its reasonable discretion, withhold. For this
purpose, you will be considered to be directly competing with the Company if you
are engaged in any of the activities described in clauses (b)(i), (ii) or (iii)
below.  The consideration for this ___________ non- compete agreement is the
issuance of this Grant.

 
 

--------------------------------------------------------------------------------

 


(b)           You will be considered directly competing with the Company if at
any time during the Non-Compete Period you: (i) are employed by, contract with,
or obtain an interest as an owner, shareholder, partner, limited partner or
member in, any business or corporation that competes directly with the Company
(as such direct competition is defined below), but excluding an investment of 1%
or less in any publicly traded company; (ii) on your own behalf, or on behalf of
any other person with whom you may be employed, you solicit or divert from the
Company the business of any person who is either currently a customer of the
Company at the time of your employment or was identified as a potential customer
of the Company; or (iii) solicit, divert or encourage any person who is an
employee of the Company to leave employment and to become employed by a person
who directly competes with the Company. For purposes of this Section 7, you (x)
will be considered to be in direct competition with the Company and (y) a
person, business or corporation will be considered a direct competitor of the
Company if either you or it is engaged in the truckload business (dry van,
refrigerated, brokerage, drayage, or logistics or any combination thereof) and
that conducts significant operations in the same traffic lanes  in which the
Company operates, or which the Company has internally identified as a planned
area of operation or expansion of its business as of the date you separate from
service with the Company.  By accepting this Grant, you agree that the foregoing
non-competition provisions are reasonable and that you are being compensated for
your agreement not to compete.  If you violate this Agreement during the
Non-Compete Period, you agree to pay the Company, upon demand, an amount equal
to __% of the value realized by you under this Grant, disregarding the amount of
any federal or state taxes you paid (the “Repayment Amount”).  Upon paying the
Company the Repayment Amount, your obligations to the Company under this
Section 7(b) shall be deemed to be satisfied.  You agree that the Repayment
Amount is reasonable and is intended to return to the Company a portion of the
compensation paid to you in consideration for your agreement to continue with
the Company and not to compete with the Company if you leave, except on the
terms of this Agreement, after you have received the Stock Award made here.


(c)           The Company shall have the right to extend the Non-Compete Period
for up to an additional ________ beyond the completion of your initial
Non-Compete Period (the “Extended Non-Compete Period”). If the Company elects to
extend the Non-Compete Period, it will notify you in writing of such fact not
later than the ______________ day prior to the expiration of the initial
Non-Compete Period. By accepting this Grant, you agree to accept and abide by
the Company’s election. If the Company elects to extend the Non-Compete Period,
you agree not to work for any direct competitor of the Company (as defined in
Section 7(b)) during the Extended Non-Compete Period, and the Company agrees to
pay you, during the Extended Non-Compete Period, an amount equal to your monthly
base salary or monthly base consulting fee, as applicable, in effect as of the
date of your separation of service from the Company. Payment for any partial
month will be prorated. Payment of your base salary or consulting fee during the
Extended Non-Compete Period will be made at the same times and in the same
amounts that such amounts were paid to you while you were in the service of the
Company. If the Company elects to extend the Non-Compete Period, any monies you
earn from any other work, whether as an employee or as an independent
contractor, will reduce, dollar for dollar, but not below zero, the amount that
the Company is obligated to pay you. Payments made by the Company under this
Section 7(c) are made for the extension of the non-compete covenant and do not
render you either an employee of, or a consultant to, the Company.

 
 

--------------------------------------------------------------------------------

 


8.           Compliance with Securities Laws; Share Restrictions.
 
a.         So long as you are an employee of the Company, you may not sell any
shares of the Stock except in accordance with all applicable federal and state
securities laws and the applicable policies of the Company regarding the sale,
ownership and retention of the Company’s securities by insiders, executives, and
employees. The Company has filed a registration statement with the United States
Securities and Exchange Commission covering the Grant (and the Stock subject to
the Grant) issued pursuant to the Plan.  So long as that registration statement
is in effect, Stock issued pursuant to the Plan will not be restricted as to
transfer, except as provided in this Agreement.  The Company does not provide
any assurance that any registration statement will continue to be maintained in
effect with respect to the Stock.  If for any reason, a registration statement
is not in effect with respect to the Stock, the Stock may not be sold or
transferred except in compliance with applicable securities laws.
 
b.         This Grant is subject to any claw-back policy adopted by the Company
for incentive-based compensation (the “Clawback Policy”), as required by Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.  The
Clawback Policy, as in existence from time to time, is incorporated by this
reference into this Agreement.  If there is any conflict between the provisions
of this Agreement and the Clawback Policy, the Clawback Policy shall control.


9.           Risks. By accepting this Grant, you acknowledge that the value of
the Stock may be adversely affected by changes in the United States’ economy;
changes in the Company’s profitability, financial condition, business or
properties; a reduction in the Company’s growth rate; competition from other
truckload carriers; and other factors that are described more particularly in
the Company’s most recent Annual Report on Form 10-K and in its reports on Forms
10-Q and 8-K. The Company does not promise you that the value of the Stock will
rise or that the Company will continue to grow or be profitable.


10.           Access to Information. With respect to this Grant, you acknowledge
that you have reviewed a copy of the Company’s Plan available at
http://investor.knighttrans.com/corporate-governance/equity and the Company’s
Prospectus, which is a part of the registration statement, and that the Company
has delivered to you, or has provided to you through on-line access, for your
examination copies of its Prospectus for the Plan and the Company’s reports
filed on Forms 8-K, 10-Q and 10-K and any proxy or shareholder information
materials filed with the United States Securities and Exchange Commission and
available through EDGAR. These materials may also be accessed on the Company’s
website at www.knighttrans.com. A copy of these materials will be provided to
you if you request them in writing from the Company.


11.           Successors. This Agreement is binding on you, your spouse and any
successors or assigns.

 
 

--------------------------------------------------------------------------------

 
 
12.           Arbitration of Disputes. We agree that the Federal Arbitration Act
shall apply to and govern the arbitration provisions of this Agreement. Any
disputes between or among us with respect to the terms of this Agreement or the
rights of either of us under this Agreement, including, without limitation, the
scope of the arbitration, shall be subject to arbitration pursuant to the laws
of the State of Arizona governing arbitration, excluding the revised Arizona
Arbitration Act. Arbitration will occur in Phoenix, Arizona. Judgment on any
arbitration award may be entered in any court having jurisdiction. A single
arbitrator shall have the power to render a maximum award of $500,000. If you or
we assert a claim in excess of $500,000, the matter may be heard by a single
arbitrator, but either of us may request that the arbitration be heard by a
panel of three arbitrators and, if so requested, the arbitration decision shall
be made by a majority of the three arbitrators. The Company shall pay the costs
of arbitration, but if the Company is the prevailing party in the arbitration,
the Company shall have the right to recover from you all costs of arbitration.
EACH OF THE PARTIES EXPRESSLY AGREES TO ARBITRATION AND WAIVES ANY RIGHT TO
TRIAL BY JURY ANY PARTY MAY HAVE. In consideration of this Grant, you agree not
to bring any class action or arbitration class action against the
Company.  Nothing in this Agreement limits or restricts any self-help remedy,
including, without limitation, any right of offset a party may have. The person
prevailing in any arbitration is entitled to payment of all legal fees and costs
and all costs of arbitration, regardless of whether such costs are recoverable
under applicable law.


13.           WAIVER OF CERTAIN CLAIMS. BY EXECUTING THIS AGREEMENT AND
ACCEPTING THIS GRANT, YOU AGREE THAT ANY CLAIM YOU MAY HAVE AGAINST THE COMPANY
WITH RESPECT TO THIS GRANT OR THE STOCK SUBJECT TO THE GRANT (OTHER THAN A CLAIM
FOR THE CONTRACTUAL BREACH OF THIS AGREEMENT [OR THE PLAN], WHICH MAY BE BROUGHT
WITHIN ONE YEAR OF THE DATE SUCH BREACH OCCURS) MUST BE ASSERTED NOT LATER THAN
ONE YEAR FOLLOWING THE DATE OF THIS GRANT, AND THAT NO CLAIMS (OTHER THAN FOR
BREACH OF CONTRACT) MAY BE BROUGHT AFTER THAT PERIOD. YOU VOLUNTARILY AND
KNOWINGLY WAIVE ANY LONGER STATUTE OF LIMITATIONS IN CONSIDERATION OF THIS
GRANT. IN ADDITION, YOU AND THE COMPANY AGREE THAT ANY CLAIM MADE UNDER THIS
AGREEMENT OR THE PLAN, OR ARISING FROM OR IN CONNECTION WITH ANY STOCK GRANTED
PURSUANT TO THIS AGREEMENT OR THE PLAN, SHALL BE LIMITED TO ACTUAL ECONOMIC
DAMAGES, AND THE RECOVERY OF ATTORNEYS’ FEES AND COSTS OF COURT. TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO RESCISSION OR ANY RIGHT TO CLAIM OR
RECOVER TREBLE DAMAGES, PUNITIVE DAMAGES, OR EXEMPLARY DAMAGES, WHETHER SUCH
RIGHTS ARE GRANTED BY STATUTE OR UNDER COMMON LAW, IS HEREBY WAIVED AND
RELEASED. EACH PARTY AGREES AND ACKNOWLEDGES THAT THE WAIVER AND RELEASE OF SUCH
RIGHTS IS VOLUNTARY AND KNOWING AND THAT EACH PARTY HAS RECEIVED, UNDER THIS
AGREEMENT, FULL AND ADEQUATE CONSIDERATION FOR SUCH WAIVER.


14.           Survival. The provisions of Sections 5, 6, 7, 8, 9, and 11 through
17 shall survive the termination of this Grant and of this Agreement.


15.           Construction. It is the intent of the Company and you that the
Stock subject to this Grant is to be treated as “nonvested shares” within the
meaning of Financial Accounting Standards Board ASC Topic 718, and the Stock is
subject to being earned by you only if you continue to provide the Company with
your services as provided herein.


 
 

--------------------------------------------------------------------------------

 




16.           Incorporation by Reference.  The terms of the Plan and the Policy
are hereby incorporated into this Agreement and constitute a part hereof.  In
the event of any conflict between this Agreement and the Policy, the Policy
shall control.  Other than through the incorporation of certain defined terms
from the Policy, the Policy creates no contractual rights in the Participant (as
defined in the Policy) and a Participant’s rights are governed solely by this
Agreement.
 
17.           Governing Law. This Agreement is subject to, and is to be
construed in accordance with, the laws of the State of Arizona.


18.           Acceptance. You agree that your acceptance of the terms and
conditions of the Agreement, and your receipt of the materials described herein,
is conclusively evidenced by (i) your electronic receipt of this Agreement and
your acceptance of the Grant made hereby or (ii) your execution of a copy of
this Agreement that you return to us.  Unless you indicate to us either
electronically or in writing within five business days after receipt of this
Agreement that you do not accept and agree to the terms and conditions set forth
in this Agreement, by continuing [in employment] with the Company, you will be
deemed to have accepted and agreed to the terms and conditions set forth in this
Agreement and deemed to have acknowledged receipt of a copy of the Prospectus.
Such notification shall be sent to the Company at 20002 North 19th Avenue,
Phoenix, AZ 85027, Attention: Adam Miller, CFO.


Sincerely,
   
KNIGHT TRANSPORTATION, INC., an Arizona Corporation
       
By:
   
[Name]
 
[Title]







The foregoing is accepted and agreed to:







 

[Name]
 
 

--------------------------------------------------------------------------------

 
Exhibit A
(Performance Matrix)



Revenue Growth
(Top line revenue
growth year over year)
Return on Net Assets (RONA) 1
<y%
>y% to y%
>y% to y%
>y% to y%
>y% to y%
>y% to y%
>y%
<x%
__%
__%
__%
__%
__%
__%
__%
>x%-x%
__%
__%
__%
__%
__%
__%
__%
>x%-x%
__%
__%
__%
__%
__%
__%
__%
>x%-x%
__%
__%
__%
__%
__%
__%
__%
>x%-x%
__%
__%
__%
__%
__%
__%
__%
>x%-x%
__%
__%
__%
__%
__%
__%
__%
>x%-x%
__%
__%
__%
__%
__%
__%
__%
>x%-x%
__%
__%
__%
__%
__%
__%
__%
>x%
__%
__%
__%
__%
__%
__%
__%

 
Award Leverage Percentage
 

 
Relative Company TSR Percentile Rank to Peer Group 2
 
<y%
y% to y%
>y% to y%
>y% to y%
>y% to y%
>y% to y%
>y%
Award Leverage
__%
__%
___%
__%
__%
__%
__%


__________________________ 
1 Return on net assets = Net Income/(Average Total Assets)
2 The award will be increased or decreased based on the Relative Company TSR
Percentile Rank to Peer Group.
 


 
 

--------------------------------------------------------------------------------

 


Exhibit B


[Peer Group Listing]




 
 

--------------------------------------------------------------------------------

 


Exhibit C


[Illustration of Calculation to Determine Final Award]
 
 
 

 
Back to Form 10-Q [form10q.htm]


 
 
 
 
 

--------------------------------------------------------------------------------

 